Citation Nr: 1742501	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hand disability, to include osteoarthritis and gout.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1983 to April 1984, March 2002 to June 2002, and March 2005 to June 2006.  
This matter is before the Board of Veterans' Appeal (Board) on appeal from a June 2007 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2013 and September 2016, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

The issue of a right hand disability was appealed and the subject of the Board's previous remands.  In a December 2016 rating decision, the Appeals Management Center (AMC) granted the Veteran service connection for osteoarthritis, right hand index and ringer fingers and assigned a non-compensable (zero percent) disability evaluation effective June 12, 2006.  The Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Therefore, the claim of service connection for a right hand disability is no longer before the Board.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in September 2016, the Board remanded the issue of entitlement for osteoarthritis of the left hand.  At that time, the RO was instructed to obtain an addendum opinion regarding the etiology of the Veteran's left hand disability from the examiner who conducted a May 2013 examination.  The Board's remand orders specified that the May 2013 examiner should not consider x-rays dated in January 2013 when determining the requested addendum opinion.  In the remand, the Board explained that the January 2013 x-rays were not available in the claims file.  Moreover, the Board indicated that it had contacted the RO, who was also unable to locate the January 2013 x-rays.  Thus the examiner was asked to provide an addendum opinion that was substantiated by the available evidence of record.  

Since the September 2016 Board Remand, two addendum opinions were added to the claims file.  The October 2016 addendum opinion found that, "it is not at least as likely as not that the condition of the left hand is related to osteoarthritis.  The condition of the left hand is related to gouty arthritis as indicated by the left hand x-ray finding dated January 8, 2013."  

The May 2017 addendum opinion provided that, "it is not at least as likely as not that the gouty arthritis of the left hand was incurred in or cause by military service.  X-ray from January 8, 2013 of the left hand indicated the possibility of gout in the first joint and in the proximal IP joint of the little finger."  The examiner also noted that the Veteran' service treatment records were silent with regards to left hand complaints.  

Both the October 2016 and May 2017 addendum opinions cited to the January 2013 x-rays, which was directly contradictory to the September 2016 remand.  A remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This imposes upon VA a concomitant duty to ensure compliance with the terms of a remand.

Accordingly, the Board finds that another remand is required at this time to ensure compliance with the September 2016 remand directives.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the examiner who 2016 opinions or other similarly qualified examiner.  If an evaluation of the Veteran is deemed necessary by the examiner, one shall be schedule; and any necessary testing, to include x-rays, should be undertaken.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Provide diagnoses for all current left hand disabilities noted during the appeal period. 

For all current left hand disabilities, to include osteoarthritis and gout noted, during the appeal period please address:

Is it at least likely as not (a fifty percent probability or grater) that the Veteran's disability(ies), specifically osteoarthritis and gout, is/are related to his active duty service?

The examiner is instructed not to consider the January 2013 x-rays, but to consider any new evidence that may be obtained as a result of this remand request, when providing the medical opinion.  

The examiner should consider the lay testimony of record.

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




